DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant elects Group I, claims 1-4, 9-11, and 13.
Claims 5-8, 12, and 14 are withdrawn.
Claims 1-4, 9-11, and 13 are pending in Instant Application.

Election/Restrictions
Applicant's election with traverse of subcombination Group I in the reply filed on 06/25/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II possess unity of invention at least due to the features “receiving, by an Access Point (AP), an Internet-of-Things data packet sent by an Internet-of-Things sensor, wherein a sensor identifier of the Internet-of-Things sensor is carried in the Internet-of-Things data packet” and “determining, by the AC, a sensor type of an Internet-of-Things sensor sending the Internet-of-Things data packet based on a sensor identifier carried on the Internet-of-Things data packet”, Remarks – page 6.  This is not found persuasive because subcombination group I is directed to the operational and/or functional features on the access point side of the claimed invention while subcombination group II is directed to the operational and/or functional features on the access controller side of the claimed invention. Additionally, subcombination groups I and II claim two different methods. For example, the subcombination group I does not claim/include the feature of “determining, by the AC, a sensor type of an Internet-of-Things sensor sending the Internet-of-Things .
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-8, 12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/25/2021.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of foreign Application No. 201611075281.2 filed 11/29/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/24/2019, 12/18/2019, 05/27/2020, and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (U.S. Publication 2017/0257767) [Applicant’s IDS].
As per claim 1, Zhao discloses a method of processing a packet, comprising: 
receiving, by an Access Point (AP), an Internet-of-Things data packet sent by an Internet-of-Things sensor (Zhao: paragraph 0069; the network platform equipment receives a joining network request message for the sensor from an Internet of things gateway), wherein a sensor identifier of the Internet-of-Things sensor is carried Zhao: paragraph 0042; wherein the joining network request message contains ID information of the sensor); and 
sending, by the AP, the received Internet-of-Things data packet to an Access Controller (AC) such that the AC processes the Internet-of-Things data packet based on the sensor identifier (Zhao: paragraph 0045; joining network processing is executed on the sensor according to the determined joining network state…paragraph 0046; the joining network state of the sensor is determined according to the ID information of the sensor, and joining network processing is executed according to the joining network state).
Regarding claim 9, it is substantially similar to claim 1, and is rejected in the same manner, the same arts and reasoning applying. 
As per claim 13, Zhao discloses a machine-readable storage medium storing machine executable instructions which are invoked and executed by a processor to execute the method of processing a packet according to claim 1 (Zhao: paragraph 0076 and fig. 11; the network platform equipment 110 includes a storage component 112…paragraph 0077; The storage component 112 is arranged to store a latest joining network state of a sensor and corresponding ID information of the sensor).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Publication 2017/0257767) [Applicant’s IDS] in view of Liberg et al. (U.S. Publication No. 2016/0073395).
As per claim 4, Zhao discloses the method according to claim 1.
However Zhao does not explicitly mention setting, by the AP, a destination port number of the Internet-of-Things data packet as a preset Internet-of-Things port number.
However Liberg teaches:
setting, by the AP, a destination port number of the Internet-of-Things data packet as a preset Internet-of-Things port number (Liberg: paragraph 0068; The IoT device 108 can use Non-Access Stratum (NAS) signaling as a means to include the UDP source port (e.g., the UDP source port number) and the UDP destination port (e.g., the UDP destination port number) values that are to be interpreted as indicating that the first CN node 102 (e.g., GGSN 102) is to determine that the purpose of the IP packet 103 is to notify the IoT device 108 of Network Triggered Reporting…paragraph 0077; 1) extracting UDP port information from the IP packet 103 (step 306a); (2) determining from the extracted UDP port information a UDP source port number and a UDP destination port number, wherein the UDP source port number indicates a network triggered report request and the UDP destination port number indicates a specific type of report (step 306b); and (3) comparing the UDP source port number and the UDP destination port numbers obtained during step 302 to the determined UDP source port number and UDP destination port number obtained during step 306b to determine that the IP packet 103 includes information to trigger the IoT device 108 to transmit a specific type of report to the external node 105 (step 306c)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Liberg with the teachings as in Zhao. The motivation for doing so would have been in order to efficiently deliver a network triggered report notification to a wireless device (e.g., Internet of Things device). (Liberg: paragraph 0003).


Allowable Subject Matter
Claim(s) 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach allocating a virtual sub-card identifier for the Internet-of-Things sensor; and sending 
Claim(s) 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach generating a second correspondence between the sensor identifier of the Internet-of-Things sensor and the virtual sub-card identifier corresponding to the Internet-of-Things sensor, determining a corresponding virtual sub-card identifier based on the second correspondence and the sensor identifier carried in the Internet-of-Things data packet; and sending the determined virtual sub-card identifier and the Internet-of-Things data packet to the AC such that the AC performs management for the Internet-of-Things sensor based on the virtual sub-card identifier and the topology of the AP and the virtual sub-card. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                             

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449